Case 1:16-cr-00640-BMC Document 681 Filed 05/01/19 Page 1 of 3 PageID #: 9090


                                                                                            1301 Avenue of the Americas, 40th Floor
                                                                                                        New York, NY 10019-6022
                                                                                                                PHONE   212.999.5800
                                                                                                                  FAX   212.999.5899
                                                                                                                     www.wsgr.com




                                                          May 1, 2019

VIA CM/ECF

The Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

        Re:      United States v. Mark Nordlicht, et al., No. 1:16-cr-00640-BMC

Dear Judge Cogan:

        Defendant David Levy moves in limine to preclude the government from eliciting improper
lay opinion testimony from Lily Cheung regarding the valuation of oil and gas properties. For the
reasons set forth below and in our letter regarding the testimony of Arthur Garza, Dkt. No. 667, we
respectfully submit that the government’s proffered opinion testimony must be precluded in order to
afford the defendants a fair trial.

I.      Background

        Ms. Cheung is a reserve engineer employed by Netherland, Sewell and Associates, Inc.
(“NSAI”). Ms. Cheng has a degree in Mechanical Engineering from the Massachusetts Institute of
Technology as well as a Master’s in Business Administration from the University of Texas. See
Exhibit 1 [3500-LC-1 at 1]. According to the reports of Ms. Cheung’s interviews with the
government, Ms. Cheung worked on the reserve reports generated by NSAI for Black Elk and North
Star, but not for the preliminary estimate NSAI performed for Golden Gate. See Exhibit 2 [3500-
LC-2 at 3-5]. The information used by Ms. Cheung and others at NSAI to generate reserve reports
was provided directly by the companies for which the reports were generated. Id. at 2-3. Ms.
Cheung did not receive any information directly from Platinum.1

      Based on the FBI 302 Reports of Ms. Cheung’s interviews with the government, Ms.
Cheung’s may offer testimony regarding topics including:2




        1
            The only alleged co-conspirator listed in Ms. Cheung’s report who she may have received some limited
information from was Jeff Shulse – who is an alleged co-conspirator in the Black Elk bond portion of the Indictment not
the Platinum investment portion. See Exhibit 2 [3500-LC-2 at 4].
          2
            Defendants wrote to the government this evening to confirm the scope of Ms. Cheung’s testimony, but – given
the hour – as of the time of filing have not received a response.



                AUSTIN   BEIJING    BOSTON         BRUSSELS   HONG KONG    LOS ANGELES   NEW YORK   PALO ALTO

                     SAN DIEGO     SAN FRANCISCO    SEATTLE   SHANGHAI    WASHINGTON, DC WILMINGTON, DE
Case 1:16-cr-00640-BMC Document 681 Filed 05/01/19 Page 2 of 3 PageID #: 9091



The Honorable Brian M. Cogan
May 1, 2019
Page 2 of 3

         The proper application of SEC rules regarding the valuation treatment of oil reserves – (“The
          reserve volume of an undrilled well is determined by the geology of the site. For an SEC or
          PRMS report the only reserves that can be counted as proved are those reserved that the well
          has seen.” (Exhibit 1 [3500 LC-1 at 3]); (“Within five years there needs to be activity
          demonstrating that the client is working toward recovering the reserves if NSAI is going to
          keep those reserves on the reserve report.” (Id.]); (“The SEC dictated a five year window
          from the time you disclosed a location you wanted, to drill or develop [the location]. If the
          location was not drilled or developed within five years, it was taken off the books or moved
          to a different category. This applied to the proven category.” (Exhibit 2 [3500-LC-2 at 2])

         The proper application of SEC rules regarding the proper oil price to apply to PV-10
          calculations – (“The SEC calculation for the price of oil is based on the averaged price of oil
          for the first day of each of the previous 12 months.” (Exhibit 1 [3500-LC-1 at 2]); (“There
          was an SEC prescribed price deck for all SEC filers. SEC filers had some form of public
          offering. The client price deck for non-SEC reports could use NYMEX futures strip
          pricing.”) (Exhibit 2 [3500 LC-2 at 2]))

         Opinions regarding the relationship between SEC pricing and NYMEX pricing – (“The
          NYMEX price was lower than the SEC price deck. This is uncommon because the NYMEX
          is typically on the rise.” (Exhibit 1 [3500-LC-1 at 7]))

         Opinions regarding the impact oil prices had on the economic viability of a reserve – (“If the
          oil price fell to a certain level, the reserve could become uneconomic. This meant the reserve
          could not be extracted economically on that price deck.”) (Exhibit 2 [3500-LC-2 at 2])

         Opinions regarding the relative value of various categories of oil reserves to investors –
          (“Proved reserves, especially PDP, were the main focus of bankers and investors. These
          hydrocarbons were coming out and there was a not any drilling involved. PDP were more of
          sure bet. . . . In CHEUNG’s experience, investment companies did not put 100% of the value
          to PDNP or PUD reserves. There usually was not value assigned to probably or possible
          reserves.” (Exhibit 2 [3500 LC 2 at 3])).

         Opinions regarding the reliability of reserve reports and their use in valuation – (see, e.g.,
          Exhibit 2 [3500-LC-2 at 4] (comparing D&M and NSAI reserve estimates for Golden Gate))
          (id. at 3] opining on the relative value of different categories of reserves to investors)

II.       Applicable Law

       As noted in our brief regarding the testimony of Mr. Garza, opinion testimony may be
admitted under Federal Rule of Evidence 701 or 702. Your Honor held on April 28, 2019, that Mr.
Garza, a lay witness was precluded from testifying regarding his opinions “on how oil and gas
properties should be valued, the reliability of reserve reports and their use in valuation, the
Case 1:16-cr-00640-BMC Document 681 Filed 05/01/19 Page 3 of 3 PageID #: 9092



The Honorable Brian M. Cogan
May 1, 2019
Page 3 of 3

application of SEC rules on oil and gas valuation, and the proper value of specific oil and gas
properties” because such opinions “are clearly outside the experience of an average person.” Dkt.
No. 672, at 3.

III.    Argument

        For the same reasons the Court precluded Mr. Garza’s improper opinion testimony, Ms.
Cheung’s opinions regarding how oil and gas properties should be valued, the appropriate value for
specific properties, the reliability of reserve reports and their use in valuation, and the application of
SEC rules on oil and gas valuation should be precluded. Such opinions are not within the knowledge
and experience of the average person and are thus outside of the scope of lay opinion testimony
permitted by Rule 701. The government has not offered or noticed Ms. Cheung as an expert under
Rule 702. Forcing the defendants to cross an unnoticed expert witness without an opportunity for
adequate preparation would significantly prejudice the defendants. As was the case with Mr. Garza,
the defendants have relied on the government’s repeated representations that they would offer no
expert testimony in its case-in-chief. Despite these assurances, the government’s examination of Mr.
Garza make clear that they intend to use certain fact witnesses as hybrid witnesses for whom the
government should have provided notice.3

                                                         ***

        For the foregoing reasons, we respectfully request that the government be precluded from
eliciting any improper opinion testimony.



                                                         Respectfully submitted,

                                                         WILSON SONSINI GOODRICH & ROSATI
                                                         Professional Corporation

                                                         s/ Morris J. Fodeman
                                                         Morris J. Fodeman
                                                         Michael S. Sommer


Cc: All Counsel of Record (via CM/ECF)


3
  Given that the defendants were not provided notice of Ms. Cheung’s testimony under Rule 702, and were provided only
basic information regarding her credentials and methods, we will not address whether she is qualified to opine on these
topics. We note that she is at least unqualified to opinion on Golden Gate as she did not perform the work associated
with NSAI’s preliminary estimate. See Exhibit 2 [3500-LC-2 at 4]. To the extent that the Court would like briefing on
the issue once the necessary information is disclosed, we will certainly comply.
